Citation Nr: 1502642	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-17 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a rating in excess of 60 percent effective October 29, 2012 for asthma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 2010 to November 2010.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a March 2014 rating decision, the RO assigned a 30 percent rating for the Veteran's asthma effective November 24, 2010, a 100 percent rating from February 6, 2012 to October 29, 2012, and a 60 percent rating thereafter.  In a March 2014 statement the Veteran stated she was satisfied with the 30 percent rating, but argued that her 100 percent rating should not have been reduced to a 60 percent rating but should continue through the present.  

The Veteran is rated under Diagnostic Code 6602, which provides for a 60 percent rating for bronchial asthma productive of FEV1 of 40-55 percent predicted, or; FEV1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  38 C.F.R. § 4.97 (2014).  A 100 percent rating is assigned for bronchial asthma productive of FEV1 less than 40 percent predicted, or; FEV1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  Id.

The Veteran was afforded a VA examination in March 2011.  However, since that examination, VA treatment records indicate multiple changes in her medications, warranting a new VA examination.

Specifically, a review of the Veteran's VA treatment records listing her prescriptions indicates that on October 29, 2012 the Veteran's prescription was changed from "BUDESONIDE/FORMOTEROL INHL,ORAL BUDESONIDE 160/FORMOTER 4.5MCG 120D INH" to "FORMOTEROL/MOMETASONE INHL,ORAL FORMOTEROL 5/MOMETASONE 200MCG 120D," each prescribed at two puffs twice a day.  On March 21, 2013 the Veteran's Formoterol/Mometasone prescription was discontinued and she was prescribed "FLUTICASONE/SALMETEROL INHL, ORAL FLUTICAS 500/SALMETEROL 50 INHL DISK 60," with instructions for one inhalation by mouth twice a day.  The Veteran has also had an ongoing prescription for "MONTELUKAST 10MG TAB TAKE ONE TABLET BY MOUTH."

On remand, the Veteran should be afforded a VA examination to evaluate the severity of her condition and the type and dosage of her medication since October 29, 2012.

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to undergo a VA examination to determine the current severity of her asthma.  The examiner is specifically asked to explain whether since October 29, 2012, the Veteran has required daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.

2. Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




